Citation Nr: 1603614	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  10-04 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus, including as secondary to herbicide exposure.

2.  Entitlement to an effective date earlier than December 1, 2009 for entitlement to a 100 percent evaluation for renal disease with coronary artery disease and hypertensive heart disease.

3.  Entitlement to an effective date earlier than July 11, 2011 for entitlement to special monthly compensation at the housebound rate.



REPRESENTATION

Appellant represented by:	J. Bryan Jones, III, Attorney



ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to July 1990.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran filed a VA Form 9 (substantive appeal) in June 2015.  On the first page, he indicated that he wanted a BVA videoconference hearing.  He further indicated that he wanted to appeal all of the issues on the statement of the case and any supplemental statements of the case that his local VA office sent to him.  A video conference hearing was scheduled for October 27, 2015.  However, via letter dated October 23, 2015, the Veteran's representative, informed the RO that the Veteran could not attend the scheduled hearing due to heart surgery and requested that the hearing be rescheduled.  The Board finds that this statement is a motion to reschedule the hearing, and good cause to reschedule that hearing has been shown.

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014 & Supp. 2015) (pertaining specifically to hearings before the Board).  As the RO schedules Board video-conference hearings, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.

Accordingly, the case is REMANDED for the following action:

1.  Schedule a BVA videoconference hearing at the earliest opportunity in accordance with the Veteran's request on his June 2015 substantive appeal.   Note that the Veteran requested that his hearing be held on a Tuesday or Thursday due to his treatment schedule.  Appropriately notify the Veteran and his attorney of the date, time and location of this hearing.  Put a copy of this notification letter in the claims file. If the Veteran no longer wants this hearing, or fails to report for it on the date scheduled, then also document this in his claims file. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014 & Supp. 2015).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014 & Supp. 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




